EXHIBIT 10.2

 

THIRD AMENDMENT

TO THE

ZIONS BANCORPORATION PENSION PLAN

 

This Third Amendment to the restated and amended Zions Bancorporation Pension
Plan (the “Plan”) is made and approved this 4th day of September, 2003, by the
Zions Bancorporation Benefits Committee (“Benefits Committee”), for and on
behalf of Zions Bancorporation, hereinafter referred to as the “Employer.”

 

W I T N E S S E T H:

 

WHEREAS, the Employer has heretofore entered into the Plan, which Plan has been
most recently restated and amended in its entirety effective January 1, 2001,
and

 

WHEREAS, the Employer has reserved the right to amend the Plan in whole or in
part, and

 

WHEREAS, the Zions Bancorporation Benefits Committee (“Committee”), as
previously authorized by the Board of Directors, has made certain amendments to
the plan for the purpose of ceasing generally all benefit accruals under the
Plan; and

 

WHEREAS, the Committee has been further authorized to make amendments to the
Plan for the purpose of continuing benefit accruals for certain employees as
approved by the Board of Directors;

 

NOW THEREFORE, in consideration of the foregoing premises the Benefits
Committee, for and on behalf of the Employer adopts the following amendments to
the Plan:

 

1. Section 3.2 is amended by adding a new sub-section (g) at the end thereof to
read as follows:

 

  (g) Earnings Credits for Grandfather Participants

 

As of the last day of each Plan Year the Cash Balance Account of each
Grandfather Participant (as defined in Section 4.8(b)) who is employed on that
date and who has completed at least 1,000 Hours of Service during the Plan Year
will be credited with an amount equal to the product obtained by multiplying the
Grandfather Participant’s Earnings for the Plan Year by a percentage from the
following table, which percentage is based upon the Grandfather Participant’s
age as of the last day of the Plan Year:



--------------------------------------------------------------------------------

Attained Age

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

At least 55 years, but less than 60 years

   4.00 %

60 or more years

   6.25 %

 

2. Section 3.3(a) is amended by adding a new sentence at the end thereof to read
as follows:

 

3.3(a) Notwithstanding the First Amendment to the Zions Bancorporation Pension
Plan dated December 31, 2002, and the provisions of Section 3.2(f) as added by
the First Amendment, Interest Credits shall continue to accrue as provided in
Section 3.3 for each Participant who has a Cash Balance Account in the Plan as
of January 1, 2003.

 

3. Section 4.1 is amended by adding a new sub-section (e) to read as follows:

 

(e) Notwithstanding the First Amendment to the Zions Bancorporation Pension Plan
dated December 31, 2002, and the provisions of Section 3.2(f) as added by the
First Amendment, the account balance of a Participant who was a Participant in
the Plan on December 31, 2002, and which is used to calculate the Cash Balance
Account shall never be smaller than the account balance as of December 31, 2002.
If greater than the foregoing, the Accrued Benefit calculated under Section 2.3
of Appendix III for a Participant who is a Great Grandfather Participant shall
never be less than the Accrued Benefit determined under that Section for the
Participant on December 31, 2002.

 

4. Section 4.4 is amended by adding a new sentence at the end thereof to read as
follows:

 

An Active Participant who satisfies the requirements of the first sentence of
this Section 4.4 on December 31, 2002, (a “Great Grandfather Participant”) shall
continue effective January 1, 2003, to accrue all benefits which were available
to such Great Grandfather Participant under this Plan as of December 31, 2002,
and the provisions of Section 3.2(f) as added by the First Amendment dated
December 31, 2002, shall not apply to such Great Grandfather Participant.

 

5. Article 4 is amended by adding a new Section 4.8 at the end thereof to read
as follows:

 

4.8 Continuing Accrual of Benefits for Grandfather Participants

 

(a) Notwithstanding the First Amendment to the Zions Bancorporation Pension Plan
dated December 31, 2002, and the provisions of Section 3.2(f) as added by the
First Amendment, a Participant who was an Active Participant in the Plan on
December 31, 2002, and who satisfies the definition of “Grandfather Participant”
in 4.8(b) on that date shall continue to



--------------------------------------------------------------------------------

accrue all benefits available to such Grandfather Participant under this Plan as
of December 31, 2002, except that Earnings Credits for the Grandfather
Participant’s Cash Balance Account after December 31, 2002, shall accrue and be
determined by reference to Section 3.2(g) and not Section 3.2(a).

 

(b) “Grandfather Participant” shall mean for purposes of Section 4.8(a) an
Active Participant on December 31, 2002, who:

 

(1) had attained at least age fifty-five (55), and

 

(2) was credited with at least ten (10) Years of Vesting Service.

 

6. Section 2.3 in Appendix III is amended to read as follows:

 

2.3 Grandfathered Minimum Accrued Benefit. The minimum grandfathered accrued
benefit is the amount determined under Section 2.1 of this Appendix; provided,
however, that the minimum grandfathered accrued benefit shall take into account
any Credited Service and Earnings which may be accrued or earned by an Active
Participant until the earlier of the Participant’s Termination of Employment or
the date of any termination of, or cessation of accruals under, the Plan.

 

7. This Amendment shall be effective January 1, 2003, and for all Plan Years
commencing thereafter.

 

8. In all other respects the Plan is ratified and approved.

 

IN WITNESS WHEREOF, the Benefits Committee has caused this Amendment to the Plan
to be duly executed as of the date and year first above written.

 

ZIONS BANCORPORATION BENEFITS COMMITTEE By:   /S/ MERRILL WALL            

Merrill Wall

Corporate Human Resources

Executive Vice President